                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                     No. 5: 18-cv-467-BO

JACQUELINE EV ANS,                              )
                                                )
                 Plaintiff,                     )
                                                )
                 V.                             )                       ORDER
                                                )
ANDREW SAUL,                                    )
Commissioner of Social Security, 1              )
                                                )
                 Defendant.                     )


          This cause comes before the Court on cross-motions for judgment on the pleadings. [DE

13 , 15]. A hearing was held on these matters before the undersigned on February 4, 2020 at

Elizabeth City, North Caro lina. For the reasons discussed below, plaintiffs motion for judgment

on the pleadings [DE 13) is GRANTED and defendant's motion [DE 15) is DENIED.

                                           BACKGROUND

          Plaintiff brought this action under 42 U.S.C. § 405(g) for review of the final decision of

the Commissioner denying her claim for a period of disability and disability insurance benefits.

Plaintiff filed her application in February 2015. Plaintiff was given a hearing in front of an ALJ in

June 2017, who issued an unfavorable ruling, find ing plaintiff was not disabled. The ALJ's

decision became the final decision of the Commissioner when the Appeals Council denied

plaintiffs request for review. Plainti ff then sought review of the Commissioner' s decision in this

Court.




1
    Saul has been substituted as the proper defendant pursuant to Fed . R. Civ. P. 25(d) .
                                          DISCUSSION

       Under the Social Security Act, 42 U.S.C . § 405(g) this Court's review of the

Commissioner' s decision is limited to determining whether the decision, as a whole, is supported

by substantial evidence and whether the Commissioner employed the correct legal standard.

Richardson v. Perales, 402 U.S. 389,401 (197 1). Substantial evidence is "such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion." Johnson v. Barnhart, 434

F.3d 650, 653 (4th Cir. 2005) (per curiam) (internal quotation and citation omitted).

       An individual is considered disabled if he is unable "to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to resu lt in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months." 42 U.S.C. § 1382c(a)(3)(A). The Act further provides that an

individual "shall be determined to be under a disability only if his physical or mental impairment

or impairments are of such severity that he is not only unable to do his previous work but cannot,

considering his age, education , and work experience, engage in any other kind of substantial

gainful work which exists in the national economy." 42 U.S .C. § 1382c(a)(3)(B).

       Regulations issued by the Commissioner establish a five-step sequential evaluation process

to be followed in a disability case. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)( 4). The claimant bears

the burden of proof at steps one through four, but the burden shifts to the Commissioner at step

five. See Bowen v. Yuckert , 482 U.S . 137, 146 n.5 (1987). If a decision regarding disability can

be made at any step of the process the inquiry ceases. See 20 C.F.R. §§ 404. l 520(a)( 4),

416.920(a)(4).

       At step one, if the Social Security Administration determines that the claimant is currently

engaged in substantial gainful activity, the claim is denied. If not, then step two asks whether the
                                                  2
claimant has a severe impairment or combination of impairments. If the claimant has a severe

impairment, it is compared at step three to those in the Listing of Impairments (" Listing") in 20

C.F.R. Part 404, Subpart P, App. 1. If the claimant' s impairment meets or medically equals a

Listing, disability is conclusively presumed. If not, at step four , the claimant ' s residual functional

capacity (RFC) is assessed to determine if the claimant can perform his past relevant work. If the

claimant cannot perform past relevant work, then the burden shifts to the Commissioner at step

five to show that the claimant, based on his age, education, work experience, and RFC, can perform

other substantial gainful work. If the claimant cannot perform other work, then he is found to be

disabled. See 20 C.F.R. § 416.920(a)(4).

        The medical records in this case indicate that plaintiff has serious degenerative disc disease

in both the cervical and thoracic spine with multiple level osteophytosis and facet joint arthropathy

with some central canal narrowing. Yet the ALJ's opinion finds that plaintiff can perform light

work and fails to consider whether plaintiff may be limited to sedentary work. Given the medical

evidence and the opinion of the treating physician, remand is warranted to determine if plaintiff is

limited to sedentary work.

                                           CONCLUSION

        Accordingly, plaintiff's motion for judgment on the pleadings [DE 13] is GRANTED and

defendant ' s motion for judgment on the pleadings [DE 15] is DENIED. The decision of the

Commissioner is REMANDED for additional proceedings to determine if plaintiff is limited to

sedentary work.




                                                   3
SO ORDERED, this _ ___
                     ]_   day of February, 2020 .




                                     ~~~
                                       CHIEF UNITED STATES DISTRICT JUDGE




                                          4
